EXHIBIT 99.4 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, September 30, ASSETS CURRENT ASSETS: Cash and cash equivalents Accounts receivable, net of an allowance of $0 at March 31, 2010 and $65 at September 30, 2009 Income tax receivable Insurance receivable - Inventories of materials and supplies, net Deferred tax assets 39 35 Prepaid expenses and deferred costs Total Current Assets NET PROPERTY AND EQUIPMENT LONG TERM ASSETS: Other Receivables Deferred costs and other assets LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Accrued liabilities Deferred credits Total Current Liabilities LONG-TERM DEBT LONG TERM LIABILITIES: Deferred income taxes Deferred credits Other COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred stock, no par value; 1,000 shares authorized,none outstanding - - Common stock, $1 par value, 90,000 shares authorized with 64,401 and 64,236 issued and outstanding at March 31, 2010 and September 30, 2009, respectively Paid-in capital Retained earnings Total Shareholders' Equity
